Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No: 20180308412) in view of Tong (US 20180226019).

Regarding claims 1, 17 and 20: 
Wu (US Pub. No: 20180308412) discloses a display panel (Fig. 13), comprising: 
a plurality of first pixels (500, 600, 500, Fig. 13) ([01640164]), 
wherein at least one of the first pixels (600) each comprises: 
a first light-emitting element (OLED1) and a second light-emitting element (OLED2) (See Fig. 13, [01330135]), wherein a first electrode (anode)  of the first light-emitting element and a first electrode (anode) of the second light-emitting element are independent from each other (see Fig.10, [0133-0135] ); 
a second electrode of the first light-emitting element and a second electrode of the second light-emitting element are electrically connected to each other (see Fig. 10); and
 a first light-emitting material layer of the first light-emitting element and a second light-emitting material layer of the second light-emitting element are formed into one piece (i.e. OLED1 and OLED2 connected each other, see Fig. 10); and wherein, when the display panel displays at least one frame of an image ([0167-0168]), 
  Note that Wu does not specifically disclose a first pixel circuit and a second pixel circuit , wherein the first pixel circuit is electrically connected to the first electrode of the first light-emitting element , and the second pixel circuit is electrically connected to the first electrode of the second light-emitting element,  a data voltage  received by the first pixel circuit is different from a data voltage received by the second pixel circuit.

Tong (US 20180226019) discloses a first pixel circuit (20) and a second pixel circuit (30), wherein the first pixel circuit is electrically connected to the first electrode of the first light-emitting element ([0184, Fig. 6]), and the second pixel circuit is electrically connected to the first electrode of the second light-emitting element,  a data voltage (Vdata1, 202) received by the first pixel circuit is different from a data voltage received by the second pixel circuit (Vdata2, 302) ([0185, 0190],[0386], Fig. 10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Tong, thereby providing a high-efficient data transmission in the high quality display device.




Allowable Subject Matter

2.	Claims 2-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2 and 18:
 	The closest art of record singly or in combination fails to teach or suggest the limitations “at least two frames of the same image comprises a first frame of the image and a second frame of the image; and wherein a data voltage received by the first pixel circuit when displaying the first frame of the image is different from a data voltage received by the first pixel circuit when displaying the second frame of the image, and a data voltage received by the second pixel circuit when displaying the first frame of the image is different from a data voltage received by the second pixel circuit when displaying the second frame of the image ([0059-0050])”.  

Regarding claims 11 and 19:

 The closeat art of record singly or in combination fails to teach or suggest the limitations “wherein the display panel has a display area comprising a chamfer; wherein one of the at least one pixel comprises at least one first sub-pixel adjacent to the chamfer; and wherein for each of the at least one first sub-pixel, the first light-emitting element is closer to the chamfer than the second light-emitting element; and when displaying a frame of the image, a first data voltage received by the first pixel circuit of the first sub-pixel is greater than a second data voltage received by the second pixel circuit” ([0087], [0105]).  
 
Pertinent art
3.	Pertinent art of record Lee (US 20170186782) discloses display device.

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692